Citation Nr: 1117955	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for chronic sinusitis and rhinitis, claimed as recurrent sinus infections.  

2.  Entitlement to service connection for otitis media and external otitis, claimed as recurrent ear infections.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In October 2009, the Board remanded the matters to afford the Veteran a VA examination.  The Veteran underwent a VA examination in November 2009.  As will be discussed below, the examination is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In March 2009, the Veteran filed claims for fibromyalgia, chronic fatigue syndrome, "Gulf War illness," bilateral hearing loss, and tinnitus.  It does not appear that the RO has addressed these claims.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Chronic sinusitis and rhinitis, claimed as recurrent sinus infections, have been shown to be causally or etiologically related to the Veteran's military service.

3.  Otitis media and external otitis, claimed as recurrent ear infections, have not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Chronic sinusitis and rhinitis were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Otitis media and external otitis were not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Because the claim for entitlement to service connection for chronic sinusitis and rhinitis, claimed as recurrent sinus infections, on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

With regard to the claim for service connection for otitis media and external otitis, claimed as recurrent ear infections, the Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in February and March 2006.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in May 2006.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for recurrent ear infections.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Pursuant to the Board's October 2009 remand, a VA examination with respect to the claim for recurrent ear infections was obtained in November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  In particular, when rendering his conclusion, the examiner referenced the lack of documentation of external otitis or otitis media.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a December 2007 SOC (statement of the case) and March 2011 SSOC (supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claim for recurrent ear infections.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Entitlement to service connection for chronic sinusitis and rhinitis, claimed as recurrent sinus infections.  

In considering the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for chronic sinusitis and rhinitis is warranted.

The Veteran contends that he has recurrent sinus infections which are related to his military service.  The service treatment records reflect that the Veteran indicated on his July 1989 dental health questionnaire that he has sinus problems and hay fever.  There were findings of allergies, bronchitis, upper respiratory tract infection, and tonsillitis during service.  On his August 1991 report of medical history, the Veteran responded "don't know" when asked if he had sinusitis and "yes" when asked if he had ear, nose, or throat trouble.  The examiner noted that the Veteran had dizziness with seasonal allergies.  

After service, the Veteran reported sinus trouble in a November 1997 VA treatment entry.  In August 2004, he was noted to have chronic sinusitis and rhinitis.  In a February 2007 VA treatment entry, it was noted that the Veteran had a history of non-allergic rhinitis and chronic sinusitis.  

In November 2009, the Veteran had a VA examination.  The Veteran reported that dating back to 1990 he started developing and continues to have recurrent problems with rhinitis and sinusitis requiring antibiotic therapy about once a month.  Following examination, the examiner diagnosed recurrent non-debilitating sinusitis since 1990.  The examiner opined that it was at least as likely as not that the Veteran has recurrent and chronic sinusitis dating back to 1990 as well as nonallergic rhinitis.  The examiner based his opinion on a review of the Veteran's records, his history, and physical examination, which documented recurrent sinusitis.  

In February 2011, the claims file was returned to the November 2009 VA examiner because it was unclear whether the examiner reviewed the Veteran's complete claims file.  The examiner repeated the Veteran's history and noted that the only documentation of the Veteran's contentions was a reference to hay fever and sinus problems in 1989, sinusitis in 1990, and a reference to seasonal allergy in 1991.  The examiner stated that the only documentation of sinusitis was in 1990 and 2009.  The examiner stated that he felt that the Veteran's diagnosis was based more on the Veteran's personal statements than they are in the records.  After review of the records and the claims file, the examiner opined that it was at least as likely as not that the Veteran has had some allergic rhinitis and sinusitis problems dating back to 1990.  These are minimally documented in the record and were based more on the Veteran's verbal history.  

As reflected above, the evidence of record reflects that the Veteran had some documented complaints of upper respiratory tract problems during service, to include those related to his sinuses.  The first post-service documented complaint of sinus trouble was in 1997, approximately seven years after the Veteran's separation from service.  

The Board also observes that the Veteran is competent to report that he experienced problems that affected his upper respiratory tract in the area of his sinuses since service.  The Board has no reason to doubt the credibility of the Veteran's statements, especially when he indicated "don't know" when asked if he had sinusitis on his August 1991 separation report of medical history and reported sinus trouble as early as seven years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, the Board has no reason to doubt the Veteran's subjective reports that he has had sinus related problems since service especially in light of their corroboration by the objective evidence of record.

The Board observes that the November 2009 VA examiner appears to base his positive opinion on both the Veteran's self report of experiencing sinus problems since service and the in-service notations of hay fever, sinus problems, sinusitis, and seasonal allergy.  The Board finds this opinion to be probative.  As reflected above, the Board has already found the Veteran's self reported sinus problems since service to be competent and credible.  Moreover, it is also supported by the objective evidence of record, in-service and post service sinus problems, and the examiner's experience as a medical doctor.  Accordingly, the Board finds the opinion to be persuasive.

In sum, the Veteran has provided competent and credible evidence of sinus problems since service and an examiner has concluded that it is at least as likely as not that his current sinusitis is related to service.  Although the Veteran did not specifically claim rhinitis, the examiner nevertheless concluded that it was also related to the Veteran's military service and the Veteran's descriptions of his claim for "recurrent sinus infections."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)  Accordingly, as the preponderance of the evidence is favorable to the Veteran, service connection for chronic sinusitis and rhinitis, claimed as recurrent sinus infections, is granted.  

2.  Entitlement to service connection for otitis media and external otitis, claimed as recurrent ear infections.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for otitis media and external otitis.  

The Veteran contends that he has recurrent ear infections which are related to his military service.  As reflected above, the service treatment records reflect that the Veteran indicated on his July 1989 dental health questionnaire that he has sinus problems.  There were findings of bronchitis, upper respiratory tract infection, and tonsillitis during service.  On his August 1991 report of medical history, the Veteran responded "don't know" when asked if he had sinusitis and "yes" when asked if he had ear, nose, or throat trouble.  The examiner noted that the Veteran had dizziness with seasonal allergies.  Thus, the service treatment records indicate that although the Veteran was evaluated for upper respiratory complaints during service, there were no findings or diagnoses of otitis media or external otitis.  

It appears that the first post-service evidence of otitis media and otitis externa was nine and ten years after the Veteran's separation from service, respectively.  In December 2000 and January 2001, the Veteran was found to have otitis media.  A September 2004 entry contained a diagnosis of otitis externa resolved.  

In November 2009, the Veteran underwent a VA examination.  The Veteran reported that he was treated for ear infections with antibiotics and also ear drops and on at least one occasion, he had wicks placed in his ears for external otitis.  The examiner noted that the Veteran had recurrent bouts of otitis media and external otitis dating back to 1990.  The examiner opined that it was at least as likely as not that the Veteran had recurrent external otitis and otitis media dating back to 1990.  The examiner based his opinion on the Veteran's history, physical examination, and review of the records, which the examiner stated documented ear problems.

However, in February 2011, the examiner provided an addendum to his opinion because he initially did not indicate that he had reviewed the claims file.  The examiner noted that there was no documentation in the claims file of otitis media or external otitis.  The examiner opined that "it is at least as likely as not that any current ear problems are not secondary to his military service" because he did not see any evidence of external otitis and otitis media.

As reflected above, the Veteran's service treatment records are absent for findings or diagnoses of external otitis and otitis medial and the first showing of such is not until proximately nine or ten years after the Veteran's separation from service.  Nevertheless, the Board must analyze the competency and credibility of the Veteran's reports that he has experienced recurrent ear infections since service and was treated with ear drops and wicks during service.  Although the Veteran is competent to report that he experienced ear infections and was treated with ear drops and wicks during service, the Board does not find his recollections to be credible.  Although the Board acknowledges that the absence of any corroborating medical evidence supporting the lay assertions, in and of itself, does not render the lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

In this regard, the Board observes that there are several in-service treatment records that involved evaluations for the Veteran's upper respiratory tract complaints (sinus, ears, throat, etc.).  However, none of these reports document any ear infections or treatment thereof.  The Board finds that in light of the Veteran's other in-service upper respiratory findings (bronchitis, upper respiratory tract infection, sinus problems, allergies, and tonsillitis) it is likely that if the Veteran experienced recurrent ear infections during service that his complaints and treatment for such would have been documented in the service treatment records.  In fact, when the Veteran marked "yes" when asked if he had ear, nose, or throat trouble on his August 1991 report of medical history, the examiner noted that the Veteran had dizziness with seasonal allergies; there was no mention of chronic ear infections.  Thus, this indicates that the Veteran was not complaining of ear infections at the time of his separation from service.  Accordingly, because the Veteran was evaluated for and received diagnoses pertaining to his upper respiratory tract complaints during service, the absence of corroborating in-service diagnosis of ear infections or treatment weighs against the Veteran's credibility.  For these reasons, the Board finds the Veteran's contentions that he had recurrent ear infections and treatment during service not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the veteran.)  

With regard to the November 2009 VA examination, the Board affords it probative value.  The examiner based his opinion on a review of the claims file to include the service treatment records, post-service records, Veteran's history, and physical examination.  He referenced the lack of documentation of otitis externa and otitis media when rendering his conclusion, which is consistent with the Board's findings as well as the Board's conclusions that the Veteran's reports of recurrent ear infections/treatment were not credible.  Accordingly, the Board finds the opinion persuasive.  

In conclusion, there is no evidence of otitis media and external otitis until approximately 9 to 10 years after the Veteran's separation from service.  The Board has found the Veteran's statements that he experienced recurrent ear infections and was treated for such during service not credible.  There is a medical opinion indicating that it is less likely as not that the Veteran's current otitis media and external otitis are related to his military service.  Although the Veteran might sincerely believe that he has otitis media and external otitis that are related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, entitlement to service connection for otitis media and external otitis, claimed as recurrent ear infections, is denied.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for chronic sinusitis and rhinitis, claimed as recurrent sinus infections, is granted.  

Entitlement to service connection for otitis media and external otitis, claimed as recurrent ear infections, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


